Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 10, 12-13, 15, 19-20, 23-26 are allowed.
Claims 9, 11, 14, 16-18, 21-22 are cancelled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and email with Javeria A. Kazmi at 08/06/2021.
The application has been amended as follows:

PROPOSED EXAMINER AMENDMENTS TO CLAIMS

1.	(currently amended)   A system, comprising:

a memory configured to store instructions; and
a processor configured to execute the instructions, causing the processor to:
track one or more movements of an interface device associated with a client device in communication with a client instance via a portal for a client-agent chat;
receive a request to initiate the client-agent chat from the client device;
in response to the request, determine the contextual information using the tracked one or more movements and the one or more weights used to weight the one or more movements, wherein the contextual information automatically populates answers to initial questions asked in an initial client-agent chat to determine the conversation topic, the initial client-agent chat comprising a decision tree algorithm to determine the conversation topic, wherein determining the conversation topic based on the contextual information comprises jumping from a first branch of the decision tree algorithm to a second branch of the decision tree algorithm, skipping at least one of a root node or a leaf node of the decision tree algorithm, or a combination thereof; and
route the client-agent chat to an agent assigned to handle requests related to the conversation topic.

2.	(currently amended)   The system of claim 1, wherein the tracked one or more movements is based on a client script executed on the client device, a server script executed on a server on a network hosting the client instance 

3.	(original)   The system of claim 2, wherein the tracked one or more movements based on the client script comprises a change executed in the portal in response to an input to the client device.

4.	(original)   The system of claim 2, wherein the tracked one or more movements based on the server script comprises a change executed in the server in response to a request made via the client device.

5.	(currently amended)   The system of claim 2, wherein the instructions cause the one or more processors to:
store the tracked one or more movements in a database, wherein the database comprises client setting data for the portal and is accessible by the server executing the server script.

6.	(previously presented)   The system of claim 2, wherein the tracked one or more movements using the server script comprises data indicating the documents downloaded using the portal, the portal page presently viewed, and the data related to the portal. 

7.	(previously presented)   The system of claim 2, wherein the tracked one or more movements using the client script comprises data indicating the one or more portal pages clicked, the time spent on one or more portal pages, and the location of an input device used for navigating through the portal. 

8.	(original)   The system of claim 1, wherein the contextual information is determined based on a set of rules, wherein the set of rules differ for one or both of different client devices or different client instances.

9.	(canceled)   

10.	(currently amended)   A method for determining contextual information for a conversation topic comprising one or more client instances hosted by a platform, wherein the one or more client instances are accessible by a portal, the method comprising:
tracking one or more movements of an interface device associated with a client device of a client in the portal, wherein the one or more movements comprises one or more of portal pages clicked, time spent on one or more portal pages, location of an input device used for navigating through the portal, documents downloaded using the portal, portal page presently viewed, or data related to the portal, or any combination thereof, wherein the one or more movements are weighted by one or more weights corresponding to a degree of relevance indicative of contextual information for the conversation topic for a client-agent chat;
receiving a request to initiate the client-agent chat from the client device;
in response to the request, determining the contextual information using the tracked one or more movements and the one or more weights used to weight the one or more movements, wherein the contextual information automatically populates answers to initial questions asked in an initial client-agent chat to determine the conversation topic, the initial client-agent chat comprising a decision tree algorithm to determine the conversation topic, wherein determining the conversation topic based on the contextual information comprises jumping from a first branch of the decision tree algorithm to a second branch of the decision tree algorithm, skipping at least one of a root node or a leaf node of the decision tree algorithm, or a combination thereof; and
routing the client-agent chat to an agent assigned to handle requests related to the conversation topic.

11.	(canceled) 

12.	(currently amended)   The method of claim 10, wherein the tracked one or more movements 

13.	(currently amended)   The method of claim 10, wherein the tracked one or more movements a server in response to a request made via the client device.

14.	(canceled)

15. 	(currently amended)   A non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor, cause operations to be performed comprising:
tracking one or more movements of an interface device associated with a client device of a client in a portal, wherein the one or more movements comprises one or more of portal pages clicked, time spent on one or more portal pages, location of an input device used for navigating through the portal, documents downloaded using the portal, portal page presently viewed, or data related to the portal, or any combination thereof, wherein the one or more movements are weighted by one or more weights corresponding to a degree of relevance indicative of contextual information for a conversation topic for a client-agent chat;
receiving a request to initiate the client-agent chat from the client device;
in response to the request, determining contextual information using the tracked one or more movements and the one or more weights used to weight the one or more movements, wherein the contextual information automatically populates answers to initial questions asked in an initial client-agent chat to determine the conversation topic, the initial client-agent chat comprising a decision tree algorithm to determine the conversation topic, wherein determining the conversation topic based on the contextual information comprises jumping from a first branch of the decision tree algorithm to a second branch of the decision tree algorithm, skipping at least one of a root node or a leaf node of the decision tree algorithm, or a combination thereof; and
routing the client-agent chat to an agent assigned to handle requests related to the conversation topic.

16.	(canceled)

17.	(canceled)

18.	(canceled)

19.	(previously presented)   The non-transitory computer-readable storage medium of claim 15, wherein the tracked one or more movements based on a client script comprises a change executed in the portal in response to an input to the client device.

20.	(previously presented)   The non-transitory computer-readable storage medium of claim 15,  wherein a server script tracks the one or more movements comprising the documents downloaded using the portal, the portal page presently viewed, and the data related to the portal. 

21.	(canceled)

22.	(canceled). 

23.	(currently amended)	The system of claim [[21]] 1, wherein the one or more weights are based at least in part on preferences associated with the client, wherein the preferences associated with the client are client portal specific based on client settings configurable by the client. 

24.	(previously presented)	The system of claim 23, wherein the preferences are specific to each client portal based on client settings. 

25.	(currently amended)	The system of claim 23, wherein the one or more weights corresponding to a degree of relevance indicative of contextual information is based at least in part on the client settings.  

26.	(previously presented) The system of claim 1, wherein the agent comprises an administrative or virtual agent of a plurality of agents, and wherein each of the plurality of agents are assigned to different conversation topics of a plurality of conversation topics. 


 


The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Tamblyn et al. (U.S. Patent Application: 20170324867) teaches In a system for managing chat automation, the system includes: a processor; and a memory coupled to the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to: receive a request for interaction from an end user operating an end user device; receive information from the end user device regarding the interaction; select a first automated chat profile based on the information regarding the interaction; route the request to an automated chat resource associated with the first automated chat profile; monitor a chat communication session between the end user device and the automated chat resource; detect a trigger event during the monitoring of the chat communication; and transition the chat communication session to a contact center resource other than the automated chat resource in response to the detected trigger event.. (See Abstract)

Tamir (U.S. Patent Application: 20050188318) teaches A client-server system for recording web site activity by web users and dynamically customizing web display apparatuses for optimal information presentation based on the users'prior activity history.  The system assigns each user a user identifier that allows the system to track the user's web sessions.  The system also assigns every web site an application identifier that allows the system to track the user's activities at a particular web site.  The system then records the user's activities as they visit different web sites via the user and application identifiers.  The system determines how the user prefers to view each web site based on their prior activity, their preferences, the web site, and various other factors.  As the user surfs from web site to web site, the system dynamically configures the user's web browser and the web page information for optimum presentation based on how the user prefers to view the web site. (abstract)

 Boxwell (U.S. Patent: 10440325) teaches A video conferencing system includes a processing device and a memory device and is configured to manage a video conference to manage a video conference feed to a plurality of participant devices.  The system includes an interface control module that receives a plurality of video feeds and audio feeds associated with participants to the video conference, and generates a video conference feed including a video conference interface for being displayed to the plurality of participants.  The system also includes a context analysis module that analyzes the audio feeds to identify contextual information associated with the conversation.  The system further includes a participant modeling module that calculates a topic relevance score for each of the plurality of participants based on the contextual information.  During a video conference, the interface control module emphasizes a video feed of a participant associated with a topic relevance score greater than a threshold. (See Abstract)

Dharne (U.S. Patent Application: 20190251965) teaches The present teaching relates to method, system, medium, and implementations for managing a user machine dialogue.  A request is received by a server from a device for a response to be directed to a user engaged in a dialogue with the device.  The request includes information related to a current state of the dialogue.  The response is determined based on a dialogue tree and the information related to the current state of the dialogue.  A sub-dialogue tree, which corresponds to a portion of the dialogue tree, is then created based on the response and the dialogue tree and is then used to generate a local dialogue manager for the device.  The response, the sub-dialogue tree, and the local dialogue manager are then sent to the device, wherein the local dialogue manager, once deployed on the device, is capable of driving the dialogue with the user based on the sub-dialogue tree on the device. (See Abstract)


However, the prior art of records fail to teach or suggest individually or in combination:
A system, comprising:
a memory configured to store instructions; and
a processor configured to execute the instructions, causing the processor to:
track one or more movements of an interface device associated with a client device in communication with a client instance via a portal, wherein the one or more movements comprises one or more of portal pages clicked, time spent on one or more portal pages, location of an input device used for navigating through the portal, documents downloaded using the portal, portal page presently viewed, or data related to the portal, or any combination thereof, wherein the one or more movements are weighted by one or more weights corresponding to a degree of relevance indicative of contextual information for a conversation topic for a client-agent chat;
receive a request to initiate the client-agent chat from the client device;
in response to the request, determine the contextual information using the tracked one or more movements and the one or more weights used to weight the one or more movements, wherein the contextual information automatically populates answers to initial questions asked in an initial client-agent chat to determine the conversation topic, the initial client-agent chat comprising a decision tree algorithm to determine the conversation topic, wherein determining the conversation topic based on the contextual information comprises jumping from a first branch of the decision tree algorithm to a second branch of the decision tree algorithm, skipping at least one of a root node or a leaf node of the decision tree algorithm, or a combination thereof; and
route the client-agent chat to an agent assigned to handle requests related to the conversation topic.
Dependent claims 2-8, 23-26 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 10.
Dependent claims 12-13 further limits allowed independent claim 10; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 16.
Dependent claims 19-20 further limits allowed independent claim 15; therefore, they are also allowed.

Accordingly, claims 1-8, 10, 12-13, 15, 19-20, 23-26 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449